Citation Nr: 0822557	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran had active duty service from March 1973 to March 
1977 and from December 1984 to December 1987.  He also had 
additional reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of service 
connection for bilateral hearing loss.  In a subsequent 
decision in February 2008, the RO awarded service connection 
for left ear hearing loss.

This case was previously before the Board and remanded for 
additional development in an August 2007 decision.  The 
requested development has been completed.


FINDING OF FACT

A right ear hearing loss disability was not manifested during 
active duty service or within a year thereafter; and there is 
no competent medical evidence of a current right ear hearing 
loss disability.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2007).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
 
The Board notes that a substantially complete claim was 
received in June 2000, prior to the enactment of the VCAA.  
Since then, the provisions of the VCAA have been fulfilled by 
information provided to the veteran in letters from the 
RO/AMC dated in July 2001, September 2002, and September 
2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified his duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in evidence in his possession that 
would support his claim.  In particular, the September 2007 
letter provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, and VA and private audiological 
examination reports.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 


Factual Background & Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including other organic diseases of the nervous 
system, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The veteran contends he is entitled to service connection for 
a right ear hearing loss disability.  He believes that it is 
the result of noise exposure in service.



The veteran's DD Form 214 shows he had military occupational 
specialty of flight engineer.  Service treatment records do 
not reflect that the veteran reported or received medical 
treatment for noise exposure or acoustic or concussive trauma 
to his ears during service.  All audiological evaluations 
showed normal right ear hearing levels.  Specifically, on 
audiological evaluations during both periods of active 
service, the pure tone thresholds in decibels, in the right 
ear only, were as follows:

(HERTZ) 500 1000 2000 3000 4000 6000 

February 1975 - 25 25 5 20 15 15 
September 1976- 15 5 5 0 5 n/a
March 1977 (separation examination)- 5 5 5 5 15 n/a
June 1985- 5 5 5 5 15 10
October 1985- 5 5 5 5 20 25
September 1986- 0 5 0 10 10 10
October 1987 (separation examination)- 5 5 10 5 10 15
 
A Navy Reserve physical examination was performed in October 
1988, within one year of separation from active service.  
Hearing was normal in the right ear.

The post-service evidentiary record consists of VA and 
private audiological studies, dated between March 2000 and 
October 2007.  A private audiological test dated in March 
2000, shows the veteran reported noise exposure in the 
military due to his duties as a flight engineer, and working 
on the flight deck.  Upon testing, normal hearing acuity was 
noted in the right ear between 250-8000Hz, with the exception 
of a mild sensorineural hearing loss at 3000 Hz.  Word 
recognition ability was 100 percent.  In an addendum opinion, 
the audiologist stated that it was highly possible the 
veteran's hearing loss came as a direct result to military 
noise exposure.  

Additional private and VA fee-based audiological studies 
dated between May 2002 and October 2002 are also of record; 
but show no evidence of a right ear hearing loss disability 
for VA benefit purposes.  Reports from VA audiological 
examinations performed in August 2001, September 2002, 
January 2004, and October 2007 are also of record.  With the 
exception of the September 2002 examination report (which 
reflects a diagnosis of hearing loss in the right and left 
ears from exposure to jet engine noise), the veteran's 
hearing in his right ear is noted to be within normal limits.  

Based upon the aforementioned evidence, service connection is 
not warranted.  In the present case, the service treatment 
records do not reflect evidence of a right ear hearing loss 
disorder.  All of the audiograms performed, specifically 
during active duty; revealed normal right ear hearing 
according to VA rating criteria.  See 38 C.F.R. § 3.385 
(2007).  Significantly, these records also show no subjective 
complaints of right hearing loss or trauma in service either.  
A right ear hearing loss disability was not manifested to a 
compensable degree within one year after separation from 
active service.

Furthermore, and most importantly, none of the post-service 
audiological examination reports reveal evidence of a current 
right ear hearing loss disability for VA benefit purposes.  
As noted, impaired hearing will be considered to be a 
disability for VA benefit purposes, when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Although the 2001 VA examiner noted a finding of right ear 
hearing loss, he did not specifically indicate his finding 
was based upon an audiogram test results, nor does his report 
contain the actual results from such a study.  Thus, it is 
not considered probative, especially when compared to the 
overwhelming clinical evidence of normal right ear hearing.  
Moreover, the Board notes that the remaining private and VA 
fee-based audiological examination reports contain no 
indication that they complied with the testing methodology 
requirements of 38 C.F.R. § 4.85(a).  Therefore, they are not 
considered probative on this matter either. 

As it stands, there is no evidence of a current right ear 
hearing loss disability for VA benefit purposes.  The Board 
notes that Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
manifested as right ear hearing loss, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 143-
144 (1992).

The Board has considered the veteran's written statements in 
which he expresses the contention that he currently has a 
right ear hearing loss disability that it is related to noise 
exposure in service.  Nonetheless, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of diagnosis or medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 
492.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for right ear 
hearing loss have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


